Exhibit 10.29
(ALLEN&GLEDHILL LOGO) [d66096d6609601.gif]
Dated 23 December 2008
ProLogis
and
Reco China Logistics Pte Ltd
MASTER IMPLEMENTATION AGREEMENT
Relating to the sale and purchase
of ProLogis’ interests in:

         
 
  (i)   PRC Holdco  
 
  (ii)

(iii)

(iv)   the Japan Trusts

Master Lessees

Barbados Managementco  
 
  (v)   HK Managementco  
 
  (vi)   Barbados Targetcos  
 
  (vii)   Targetco Notes       (each as defined herein)

     
 
  ALLEN & GLEDHILL LLP
ONE MARINA BOULEVARD #28-00
SINGAPORE 018989

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Contents       Page
1.
  Definitions and Interpretation   - 2 -
 
           
2.
  Agreement to Sell the Specified Interests   - 5 -
 
           
3.
  Consideration   - 5 -
 
           
4.
  Conditions   - 7 -
 
           
5.
  Asset Management   - 7 -
 
           
6.
  Actions Pending Completion   - 8 -
 
           
7.
  Completion   - 10 -
 
           
8.
  Warranties   - 11 -
 
           
9.
  Restrictions on ProLogis and RECO   - 19 -
 
           
10.
  Whole Agreement   - 20 -
 
           
11.
  Other Provisions   - 21 -
 
           
Schedule 1
  TMKs, Japan Projects and Master Lessees     26  
 
           
Schedule 2
  Japan Trusts Interests     27  
 
           
Schedule 3
  Barbados Holdcos, Barbados Targetcos, Barbados Managementco, PRCcos and
Pipeline PRC Projects     28  
 
           
Schedule 4
  Targetco Notes     29  
 
           
Schedule 5
  Allocation of Aggregate Consideration     30  
 
           
Schedule 6
  Completion Obligations     31  
 
           
Schedule 7
  TMK Bondholders and TMK Lenders     32  
 
           
Schedule 8
  Warranties given by ProLogis under Clause 8     33  
 
           
Schedule 9
  Written Information Provided to RECO     34  
 
           
Schedule 10
  Disclosure Schedule     35  
 
           
Schedule 11
  Assets of the PRC Managementco     36  
 
           
Schedule 12
  Japan Asset Management Termination Fee     37  



 



--------------------------------------------------------------------------------



 



This Agreement is made on 23 December 2008 between:

(1)   ProLogis, a Maryland real estate investment trust whose principal place of
business is at 4545 Airport Way, Denver, Colorado USA 80239 (“ProLogis”); and  
(2)   Reco China Logistics Pte Ltd whose registered office is at 168 Robinson
Road, #37-01 Capital Tower, Singapore 068912 (“RECO”).

Whereas:

(A)   RECO and ProLogis have via their Affiliates (as defined below) invested in
warehouse, logistical or distribution facilities in Japan through (i) an English
law trust known as “The PLD/Reco Japan TMK Property Trust” (“JF1”) pursuant to a
trust deed dated 11 June 2002, (ii) a Singapore law trust known as “The ProLogis
Japan Properties Trust” (“JF2”) pursuant to a trust deed dated 1 September 2005,
and (iii) another Singapore law trust known as “The ProLogis Japan Properties
Trust (2)” (“JF3”) pursuant to a trust deed dated 21 September 2007,
(collectively, the “Japan Trusts” and each, a “Japan Trust”).   (B)   JF1 owns
directly, and each of JF2 and JF3 owns, through one or more private limited
companies incorporated in Singapore (each, a “Singco”) by the relevant trustees
and held by the relevant Japan Trust, all of the common equity in Tokutei
Mokuteki Kaisha (“TMK”) vehicles that own directly or indirectly warehouse,
logistical or distribution facilities in Japan (collectively, the “Japan
Projects”). In connection with each Japan Project, there are Affiliates of
ProLogis which currently act as the master lessees of certain Japan Projects
(each, a “Master Lessee”). Details of each TMK and the relevant Japan Project
that it owns, as well as the relevant Master Lessee for such Project, are
particularised in Schedule 1 of this Agreement.   (C)   RECO and ProLogis
currently own via their Affiliates, an 80 per cent. and 20 per cent. interest
respectively in each of the Japan Trusts, represented by (i) shares issued by
the relevant TMK (in the case of JF1), (ii) shares issued by the relevant
Singcos (in the case of JF2 and JF3), (iii) priority instruments (yusan shushi)
issued by the relevant TMK (in the case of JF1, JF2 and JF3), (iv) (in the case
of JF1) shares issued by ProLogis Shinkiba YK, ProLogis Parc Urayasu YK,
ProLogis Parc Shinsuna YK and ProLogis Parc Urayasu Two YK (each, a “Fund YK”)
and (v) the beneficiary interest in the trust property of each Japan Trust ((i),
(ii), (iii), (iv) and (v) collectively, the “Japan Trusts Interests”). Details
of the Japan Trusts Interests, as well as the relevant holders thereof, are
particularised in Schedule 2 of this Agreement.   (D)   RECO and ProLogis have
directly or via their Affiliates, also established and invested in ProLogis
China Investment Holding I Limited, an exempted company incorporated in the
Cayman Islands (“PRC Holdco”), as a vehicle that has invested, via intermediate
vehicles, in warehouse, logistics and distribution facilities (the “PRC
Projects”) in the People’s Republic of China (“PRC”).   (E)   RECO and ProLogis
currently own directly or via their Affiliates, a 67 per cent. and 33 per cent.
interest respectively in PRC Holdco.   (F)   In addition, ProLogis currently has
Affiliates established in Barbados (the “Barbados Holdcos”) each of which, apart
from the Barbados Managementco (as defined below), has a wholly-owned subsidiary
in Barbados (the “Barbados Targetcos”) which owns directly or indirectly one or
more entities in PRC (either wholly or on a co-ownership basis with third
parties) (“PRCcos”) which in turn own warehouse, logistics and distribution
facilities and land, or rights to acquire such facilities and land in PRC
(collectively, the “Pipeline PRC Projects”). Details of the Barbados Holdcos,
Barbados Targetcos, Barbados Managementco, PRCcos as well as the Pipeline PRC
Projects are particularised in Schedule 3 of this Agreement.

- 1 -



--------------------------------------------------------------------------------



 



(G)   The Barbados Targetcos as set forth in Schedule 4 of this Agreement have
borrowed the amounts set forth opposite its name in Schedule 4 of this Agreement
from ProLogis in the agreed form of promissory notes (the “Targetco Notes”), as
more fully described therein.   (H)   ProLogis has agreed to procure the sale by
its Affiliates of, and RECO has agreed to procure the purchase by it or its
Affiliates of, (i) ProLogis’ or its Affiliates’ 33 per cent. interest in PRC
Holdco, including the PRC Projects; (ii) ProLogis’ or its Affiliates’ 20 per
cent. interest in all of the Japan Trusts, including the Japan Trusts Interests
and the Japan Projects, (iii) ProLogis’ or its Affiliates’ entire interest in
the Master Lessees, (iv) ProLogis’ or its Affiliates’ entire interest in the
Barbados Managementco, the PRC Managementco and the HK Managementco (as defined
below); (v) ProLogis’ or its Affiliates’ entire interests in all of the Barbados
Targetcos, including the PRCcos and Pipeline PRC Projects and (vi) ProLogis’
entire interest in the Targetco Notes ((i) to (vi) collectively, the “Specified
Interests”), on the terms and subject to the conditions set out in this
Agreement.

It is agreed as follows:

1.   Definitions and Interpretation   1.1   Interpretation       In this
Agreement, unless the context otherwise requires, the provisions in this Clause
1 apply:       “Affiliate” means with respect to any Entity, any other Entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Entity, and in the case of
RECO, shall also include an Entity in which RECO holds at least 50 per cent. of
the issued share capital of that Entity. For the purposes of this definition,
“control” means, when used with respect to any Entity, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Entity, whether through the ownership of voting securities,
by contract, or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.       “agreed terms” means, in relation to a document,
such document in the terms agreed between the Parties and signed for
identification by or on behalf of RECO and ProLogis with such alterations as may
be agreed in writing between the Parties from time to time for any reason
(including, without limitation, alterations to take account of any changes
between the date of this Agreement and Completion);       “Asset Management
Agreements” means the Asset Management Agreements relating to each of the Japan
Projects;       “Barbados Managementco” means ProLogis China Management Holding
SRL, a Barbados company and Affiliate of ProLogis, which is the sole shareholder
of PRC Managementco;       “Business Day” means a day on which commercial banks
are open for business in Singapore and the United States of America (excluding
Saturdays, Sundays and public holidays);       “Buyer Indemnitees” means,
collectively, RECO and its Affiliates and its and their officers, directors and
agents;       “Companies Act” means the Companies Act, Chapter 50 of Singapore;
      “Completion” means the completion of the sale and purchase of the
Specified Interests pursuant to Clause 7;

- 2 -



--------------------------------------------------------------------------------



 



    “Completion Date” means the date falling seven Business Days following
fulfillment or waiver of the conditions set out in Clause 4.1 (or such other
date as may be agreed in writing between RECO and ProLogis);       “Encumbrance”
means any claim, charge (whether fixed or floating), mortgage, security, lien,
option, attachment, foreclosure, equity, power of sale or hypothecation,
buyback, redemption or similar rights, title retention, conditional sale
agreement, restriction as to transfer, subordination to any other right,
assignment of receivables, debenture, pledge, right to acquire, pre-emptive or
other similar right, right of first refusal or any other encumbrance or
condition whatsoever or other security interest;       “Entity” means any
person, corporation, partnership (general or limited), limited liability
company, joint venture, association, joint stock company, trust or other
business entity or organisation;       “HK Managementco” means Logistics Star
Management Limited;       “Indemnifying Party” means a Party required to provide
indemnification under Clause 8.8;       “Indemnitee” means a Party entitled to
indemnification under Clause 8.8;       “Intellectual Property” means trade
marks, service marks, trade names, domain names, logos, get-up, patents,
inventions, registered and unregistered design rights, copyrights,
semi-conductor topography rights, database rights and all other similar rights
in any part of the world (including Know-how) including, without limitation,
where such rights are obtained or enhanced by registration, any registration of
such rights and applications and rights to apply for such registrations;      
“Investment Management Agreements” means the Investment Management Agreements
relating to each of the Japan Trusts;       “Japan Termination Deed” means the
deeds and instruments to be entered into amongst the relevant parties to each of
the Japan Trusts in the agreed form, to terminate the Japan Trusts and to effect
the sale and purchase of the Japan Trusts Interests;       “Know-how” means
confidential and/or proprietary industrial and commercial information and
techniques in any form including, without limitation, drawings, formulae, test
results, reports, project reports and testing procedures, instruction and
training manuals, tables of operating conditions, market forecasts, and lists
and particulars of customers and suppliers;       “License Agreement” means the
agreement to be entered into between ProLogis and PRC Holdco in the agreed form
to effect the licensing to and use by RECO and its Affiliates of certain
intellectual property of ProLogis as more fully described therein;      
“Losses” means all losses, liabilities, costs (including, without limitation,
legal costs), charges, expenses, actions, proceedings, claims and demands;      
“Parties” means ProLogis and RECO;       “Payment Account Details” means, in
relation to any payment to be made under or pursuant to this Agreement, the
name, account number, sort code, account location and other details specified by
the payee and necessary to effect payment to the payee;       “Projects” means
the Japan Projects, the PRC Projects and/or the Pipeline PRC Projects;      
“ProLogis Identified Employees” means persons identified and described as such
and agreed to in writing between the Parties;

- 3 -



--------------------------------------------------------------------------------



 



    “PRC Managementco” means ProLogis Investment Management (China) Co. Ltd
(CHINESE CHARACTER) [d66096d6609602.gif] a PRC company and an Affiliate of
ProLogis which operates and manages the PRC Projects and Pipeline PRC Projects;
      “RECO Identified Employees” means persons identified and described as such
and agreed to in writing between the Parties;       “Seller Indemnitees” means
collectively, ProLogis and its Affiliates and its and their officers, directors
and agents;       “Specified ProLogis Affiliates” means each Barbados Targetco,
Greenfields Properties Ltd (Cayman) (“GPL”), each PRCco, each TMK, each Singco,
the PRC Holdco, each Master Lessee, the Barbados Managementco, the HK
Managementco and the PRC Managementco;       “Tax Deed of Covenant” means the
deed of covenant against Taxation between ProLogis and RECO in the agreed form;
      “Taxation” and “Transaction” have the meanings respectively given to them
in the Tax Deed of Covenant;       “TMK Bondholders” means the entities listed
and described as such in Schedule 7 of this Agreement;       “TMK Lenders” means
the entities listed and described as such in Schedule 7 of this Agreement;      
“Transaction Documents” means (i) the Japan Termination Deed; (ii) the Licence
Agreement; and (iii) the Tax Deed of Covenant;       “United States Dollar(s)”
and the sign “US$” mean the lawful currency of the United States of America; and
      “Warranties” means the representations and warranties set out in Schedules
8A to 8G, and “Warranty” means any one of them.   1.2   Subsidiary Legislation  
    References to a statutory provision include any subsidiary legislation made
from time to time under that provision which is in force at the date of this
Agreement.   1.3   Modification etc. of Statutes       References to a statute
or statutory provision include that statute or provision as from time to time
modified, re-enacted or consolidated, whether before or after the date of this
Agreement, so far as such modification, re-enactment or consolidation applies or
is capable of applying to any transaction entered into in accordance with this
Agreement prior to Completion and (so far as liability thereunder may exist or
can arise) shall include also any past statute or statutory provision (as from
time to time modified, re-enacted or consolidated) which such statute or
provision has directly or indirectly replaced.   1.4   Companies Act       The
words “holding company” and “subsidiary” shall have the same meanings in this
Agreement as their respective definitions in the Companies Act.   1.5  
Interpretation Act       The Interpretation Act, Chapter 1 of Singapore shall
apply to this Agreement in the same way as it applies to an enactment.

- 4 -



--------------------------------------------------------------------------------



 



1.6   Clauses, Schedules, Appendices etc.       References to this Agreement
include any Recitals, Schedules to and Appendices of it and references to
Clauses, Schedules and Appendices are to the clauses of, schedules to, and
appendices of, this Agreement. References to paragraphs are to paragraphs of the
Schedules.   1.7   Information       Any reference to books, records or other
information means books, records or other information in any form including,
without limitation, paper, electronically stored data, magnetic media, film and
microfilm.   1.8   Headings       Headings shall be ignored in construing this
Agreement.   2.   Agreement to Sell the Specified Interests   2.1   Sale of
Specified Interests       ProLogis agrees to procure the sale by its Affiliates
of, and RECO, relying on (among other things) the several representations,
warranties and undertakings contained in this Agreement, including the
Warranties, agrees to procure the purchase by it or its Affiliates of, the
Specified Interests free from all Encumbrances and together with all rights and
advantages attaching to them as at Completion.   2.2   Execution of Japan
Termination Deed       ProLogis and RECO shall procure the entry by their
respective Affiliates into the Japan Termination Deed prior to Completion, on
the agreement and understanding that completion under each Transaction Document
(other than obligations that are expressed to be effected following Completion)
shall take place contemporaneously with one another and with Completion, in the
order and sequence set out in Schedules 6A to 6E.   2.3   Performance of
Obligations       In furtherance of the intention set out in Clause 2.1,
ProLogis undertakes to RECO to procure and ensure the due performance and
discharge of the duties, obligations and undertakings of each of its Affiliates
under the Transaction Documents.   3.   Consideration   3.1   Amount       The
initial consideration for the purchase of the Specified Interests shall be the
cash sum of US$1.3 billion, plus or minus the Adjustment Amount (as defined
below), (the “Aggregate Consideration”).   3.2   Allocation and Satisfaction of
Aggregate Consideration

  3.2.1   The Aggregate Consideration shall be apportioned and allocated as set
out in Schedule 5 of this Agreement. ProLogis acknowledges, confirms and agrees
with RECO that payment by RECO or its Affiliates to ProLogis of the Aggregate
Consideration pursuant to the terms of this Agreement shall satisfy and
discharge in full the payment obligations of the relevant Affiliate of RECO
owing to the relevant Affiliate of ProLogis.

- 5 -



--------------------------------------------------------------------------------



 



  3.2.2   ProLogis shall defend, indemnify and hold harmless RECO and its
Affiliates from and against, and shall pay or reimburse them for, all and any
Losses which RECO and/or any of its Affiliates may at any time and from time to
time sustain, incur or suffer by reason of (i) any claim by the relevant
Affiliates of ProLogis against RECO and/or its Affiliates arising out of, in
connection with or relating to the payment of the Aggregate Consideration,
and/or (ii) any clawback, retransfer, avoidance of fraudulent transfers or other
similar event affecting any or all of the Specified Interests in the event of
any Affiliate of ProLogis going into liquidation, judicial management, winding
up, scheme of arrangement, insolvency, reorganization, moratorium, or a
bankruptcy order being issued in relation to such Affiliate or any similar or
analogous event affecting such Affiliate.

3.3   Method of Payment       Wherever in this Agreement provision is made for
the payment by one Party to another, such payment shall be effected by crediting
for same day value the account specified in the Payment Account Details of the
Party entitled to the payment (as notified in writing to the paying Party at
least seven Business Days in advance) by way of telegraphic transfer on or
before the due date for payment unless the Parties otherwise agree in writing.  
3.4   Adjustment Amount       The Parties acknowledge and agree that in the
event that between 1 November 2008 up to the date falling seven Business Days
prior to Completion (i) ProLogis or its Affiliates injects additional equity or
debt capital into any of the Barbados Targetcos, GPL, PRCcos, Barbados
Managementco, HK Managementco or PRC Managementco (without double-counting and
excluding therefore any injection of capital between any of these Entities as
well as any such amount injected to discharge any payments relating to
severance, stock option plans and/or bonuses for 2008 for any employees or
secondees of such Entities), and/or (ii) any dividend or other distributions are
declared, made or paid by any of the Barbados Targetcos, GPL, PRCcos, Barbados
Managementco, HK Managementco or PRC Managementco to any Entity which is not
itself a Specified ProLogis Affiliate, the amount of such additional capital
shall, subject to documentary evidence reflecting any such additional capital
being given to RECO, be added to, and the amount of such dividend or
distribution shall be deducted from, the initial consideration of US$1.3 billion
set out in Clause 3.1 (such addition or deduction, the “Adjustment Amount”).  
3.5   ProLogis undertakes to and agrees with RECO that it shall be responsible
and liable for any severance, redundancy and/or bonus payments payable to
employees of PRC Managementco up to a maximum amount of US$1.5 million
(collectively, “Severance Payments”) and it shall, save and except, and to the
extent, where ProLogis has paid the said amount of up to US$1.5 million in full
to PRC Managementco, defend, indemnify and hold harmless RECO and its Affiliates
and PRC Managementco from and against, and shall pay or reimburse them for, all
and any Losses which RECO and/or any of its Affiliates may at any time and from
time to time sustain, incur or suffer by reason of any claim by such employees
of PRC Managementco for or relating to the Severance Payments. ProLogis further
agrees to ensure that any such employees shall, in consideration of the
Severance Payments being made to each of them, execute a deed of release and
discharge undertaking to waive all and any claims that the employee has or may
have against PRC Managementco and its Affiliates (including ProLogis prior to
Completion) for costs, damages, compensation or otherwise arising out of or
relating to the termination of his employment by PRC Managementco.

- 6 -



--------------------------------------------------------------------------------



 



4.   Conditions   4.1   Conditions Precedent       Completion of the sale and
purchase of the Specified Interests contained in Clause 2.1 is conditional upon
(and accordingly beneficial ownership in the Specified Interests will not pass
until) the satisfaction of the following conditions:

  4.1.1   the Specified ProLogis Affiliates shall have repaid all amounts
outstanding under the global line of credit led by an affiliate of Bank of
America;     4.1.2   written consents in the agreed form from each of the TMK
Bondholders and each of the TMK Lenders in relation to the transactions to be
effected pursuant to the Japan Termination Deed shall have been received; and  
  4.1.3   the conditions precedent, if any, as contained in each Transaction
Document having been satisfied or waived by the relevant Affiliate of RECO which
is a party to such Transaction Document.

4.2   Responsibility for Satisfaction       ProLogis shall provide all necessary
assistance, and procure its Affiliates to provide all necessary assistance, to
ensure the satisfaction of the conditions set out in Clause 4.1.   4.3  
Non-Satisfaction/Waiver       RECO may at any time waive in whole or in part and
conditionally or unconditionally the conditions set out in Clause 4.1 by notice
in writing to ProLogis.   5.   Asset Management   5.1   The Parties understand
that following Completion, the operation and management of the PRC Projects and
PRC Pipeline Projects shall be carried out by PRC Managementco or any successor
company which is an Affiliate of RECO (the “Managementco”). To this end,
ProLogis undertakes to RECO to provide all such assistance as may be reasonably
requested by RECO, including without limitation the following:

  5.1.1   procure that all third party and proprietary Intellectual Property and
all relevant software which at or immediately before the date of this Agreement
is used in connection with the business of PRC Managementco including without
limitation, peoplesoft and Yardi and software relating to access to email
(provided that the confidentiality of information provided via such means shall
be preserved, and firewalls are in place to ensure that ProLogis and its
Affiliates will not be able to access any (old and new) correspondences and
other information of RECO and its Affiliates (including, following Completion,
the Specified ProLogis Affiliates), and vice versa and other communication as
well as all other information technology and related services owned by, licensed
to or otherwise provided to ProLogis or its Affiliates currently used by PRC
Managementco in the conduct of its business shall be licensed or sub-licensed or
provided or made available for use by the Managementco for a nominal amount of
US$1 for a 12-month period starting from Completion;     5.1.2   execute the
License Agreement on Completion;     5.1.3   agree that the Managementco shall
have the right to distribute, print and otherwise use any brochures,
collaterals, billboards or other written marketing materials

- 7 -



--------------------------------------------------------------------------------



 



      currently being used by PRC Managementco for a nominal fee of US$1 for a
12-month period starting from Completion;     5.1.4   agree that on and from
Completion, ownership of and title to the use of the “ProLogis” Chinese brand
names (CHINESE CHARACTER) [d66096d6609603.gif] and (CHINESE CHARACTER)
[d66096d6609604.gif] vest exclusively with the Managementco, RECO, or a RECO
designee (including, following Completion, the PRCcos and PRC Managementco) and
such Managementco, RECO, or RECO designee (including, following Completion, the
PRCcos and PRC Managementco) shall on and from Completion retain exclusive
ownership of and title to the use of the Chinese brand names (GRAPHIC)
[d66096d6609605.gif] and (CHINESE CHARACTER) [d66096d6609606.gif] and may be
used or commercially exploited by any of them in the exercise of its absolute
discretion without restrictions of any kind, to the exclusion of ProLogis and/or
its Affiliates;     5.1.5   agree that the Managementco as well as all and any
Affiliates of RECO in PRC (including, following Completion the PRCcos and PRC
Managementco) shall have the right to continue using the website
“ProLogis.com.cn” and the website shall continue to be made available for a
nominal fee of US$1 for a 12-month period starting from Completion; and    
5.1.6   together with the Managementco, jointly use commercially reasonable
efforts to cross-refer customers globally.

6.   Actions Pending Completion   6.1   ProLogis’ General Obligations      
ProLogis shall procure that pending Completion:

  6.1.1   each of the Specified ProLogis Affiliates will carry on business only
as a going concern in the ordinary and usual course, save insofar as agreed in
writing by RECO and/or its Affiliates and shall maintain in force and renew all
licences, approvals, registrations and consents necessary for its operations or
continued operations (as the case may be); and     6.1.2   RECO and its agents
will, upon reasonable notice, be allowed access to, and to take copies of, the
books and records of each Specified ProLogis Affiliate including, without
limitation, the statutory books, minute books, books of account, leases,
licences, contracts, details of receivables, Intellectual Property, tax records,
supplier lists and customer lists in the possession or control of any Specified
ProLogis Affiliate; and     6.1.3   RECO may designate representatives and
advisers to work with ProLogis with regard to the management and operations of
the Specified ProLogis Affiliates. ProLogis will consult, and will cause the
Specified ProLogis Affiliates to consult, with such representatives and advisers
with respect to any action which may materially affect the business of the
relevant Specified ProLogis Affiliates. ProLogis will provide, and will cause
the Specified ProLogis Affiliates to provide, to such representatives and
advisers such information as they may reasonably request for this purpose; and  
  6.1.4   each Specified ProLogis Affiliate shall take all reasonable steps to
preserve its assets and, in particular, will maintain in force all insurance
policies on substantially similar terms and similar levels of cover prevailing
as at the date of this Agreement and all other such insurances normally kept in
force.

- 8 -



--------------------------------------------------------------------------------



 



6.2   Restrictions on ProLogis       Without prejudice to the generality of
Clause 6.1, ProLogis shall collaborate fully with RECO in relation to all
material matters concerning the running of the Specified ProLogis Affiliates in
the period between the date of this Agreement and Completion and during that
period shall procure that each Specified ProLogis Affiliate shall not, except as
may be required to give effect to and comply with this Agreement, without the
prior written consent of RECO (such consent not to be unreasonably withheld or
delayed):

  6.2.1   enter into any agreement or incur any commitment involving any capital
expenditure in excess of US$1,000,000 per item and US$3,000,000 in aggregate;  
  6.2.2   enter into or amend any contract or incur any commitment which is not
capable of being terminated without compensation at any time with three months’
notice or less or which is not in the ordinary and usual course of business or
which involves or may involve total annual expenditure in excess of US$100,000;
    6.2.3   in relation to any Project:

  (i)   apply for any planning permission or implement any planning permission
already obtained but not implemented;     (ii)   carry out any material
structural alteration or addition to, or materially effect any change of use of,
such Project;     (iii)   terminate or serve any notice to terminate, surrender
or accept any surrender of or waive the terms of any lease, tenancy or licence
which is material in the context of the relevant Specified ProLogis Affiliate;  
  (iv)   agree any new rent or fee payable under any lease, tenancy or licence
which is material in the context of the Specified ProLogis Affiliate;     (v)  
enter into or vary any agreement, lease, tenancy, licence or other commitment
which is material in the context of the relevant Specified ProLogis Affiliate;
or     (vi)   sell, convey, transfer, assign or charge such Project or grant any
rights or easements over such Project or enter into any covenants affecting such
Project or agree to do any of the foregoing;

  6.2.4   create, incur, guarantee or assume any indebtedness for borrowed money
other than for the purpose of refinancing any existing borrowings or
indebtedness;     6.2.5   acquire or agree to acquire or dispose of or agree to
dispose of any material asset or enter into or amend any material contract or
arrangement, in each case, involving consideration, expenditure or liabilities
in excess of US$1,000,000;     6.2.6   enter into any guarantee, indemnity or
other agreement to secure any obligation of a third party or create any
Encumbrance over any of the relevant Specified ProLogis Affiliate’s assets or
undertaking excluding any liens arising out of the operation of law in the
ordinary course of business to secure payments not yet due and payable, and
which liens shall be fully discharged as per the current practice upon payment;
    6.2.7   amend any insurance contract, fail to notify any insurance claim in
accordance with the provisions of the relevant policy or settle any such claim
below the amount claimed;

- 9 -



--------------------------------------------------------------------------------



 



  6.2.8   (except as set forth in the Disclosure Schedule) create, allot, issue,
redeem or repurchase any priority instrument, share or loan capital (or option
to subscribe for the same) of the relevant Specified ProLogis Affiliate;    
6.2.9   acquire or agree to acquire any share, shares or other interest in any
company, partnership or other venture;     6.2.10   declare, make or pay any
dividend or other distribution to shareholders, not including any dividend or
distribution paid by any PRCco, PRC Holdco, any Barbados Targetco, GPL, PRC
Managementco, HK Managementco or Barbados Managementco for which an adjustment
would be made pursuant to Clause 3.4;     6.2.11   make any change to the
relevant Specified ProLogis Affiliate’s accounting practices or policies or
amend the relevant Specified ProLogis Affiliate’s memorandum or articles of
association or equivalent constitutional document;     6.2.12   terminate and/or
amend the employment terms and conditions of any and all current key personnel
of the Specified ProLogis Affiliates; or     6.2.13   recruit any new key
personnel in the Specified ProLogis Affiliates.

7.   Completion   7.1   Date and Place       Subject to Clause 4, Completion
shall take place at the office of Allen & Gledhill LLP on the Completion Date or
at such other place or on such other date as may be agreed between RECO and
ProLogis; provided that the Completion Date shall not take place later than 28
February 2009.   7.2   Obligations on Completion       On Completion the Parties
shall procure that the obligations specified in Schedules 6A to 6E (“Completion
Obligations”) to be performed by their respective Affiliates are fulfilled.  
7.3   Payment of Aggregate Consideration       Against compliance with the
foregoing provisions, RECO shall pay the Aggregate Consideration to ProLogis.  
7.4   Right to Terminate       If the foregoing provisions of this Clause are
not fully complied with by ProLogis or RECO by or on the date set for
Completion, RECO, in the case of non-compliance by ProLogis, or ProLogis, in the
case of non-compliance by RECO, shall be entitled (in addition to and without
prejudice to all other rights or remedies available to the terminating Party
including the right to claim damages) by written notice to the other Party
served on such date:

  7.4.1   to elect to terminate this Agreement (other than Clauses 1, 10, 11.1
to 11.6 and 11.8 to 11.14) without liability on the part of the terminating
Party; or     7.4.2   to effect Completion so far as practicable having regard
to the defaults which have occurred; or     7.4.3   to fix a new date for
Completion (not being more than 20 Business Days after the agreed date for
Completion), in which case the foregoing provisions of this Clause 7.4 shall
apply to Completion as so deferred but provided such deferral may only occur
once.

- 10 -



--------------------------------------------------------------------------------



 



8.   Warranties   8.1   Incorporation of Schedule 8

  8.1.1   ProLogis warrants and represents to:

  (i)   RECO and its successors in title in the terms set out in Schedule 8A;  
  (ii)   RECO and Reco Trust Private Ltd, Reco Court Private Limited, Reco
Industrial Private Limited, Reco Benefit Private Limited, Reco Manage Private
Limited, Reco Heir Private Limited, Reco Magnum YK, Reco Meteor YK, Reco Meteor
Pte Ltd and their respective successors in title in the terms set out in
Schedule 8B;     (iii)   RECO and Reco Legend Private Limited and Reco Court
Private Limited and Master Properties KK and their respective successors in
title in the terms set out in Schedule 8C;     (iv)   RECO and, subject to and
conditional upon PRC Holdco becoming a wholly owned subsidiary of RECO following
Completion, PRC Holdco and their respective successors in title in the terms set
out in Schedule 8D;     (v)   RECO and the RECO Affiliate acquiring the
interests in Barbados Managementco and Hong Kong Managementco and their
respective successors in title in the terms set out in Schedule 8E;     (vi)  
RECO and, subject to and conditional upon PRC Holdco becoming a wholly owned
subsidiary of RECO following Completion, PRC Holdco and their respective
successors in title in the terms set out in Schedule 8F; and     (vii)   RECO
and its successors in title in the terms set out in Schedule 8G,     (RECO and
the entities named above, the “RECO Group Companies”).

      subject to any matter or thing hereafter done or omitted to be done
pursuant to this Agreement or otherwise at the request in writing or with the
approval in writing of RECO.     8.1.2   ProLogis acknowledges that the RECO
Group Companies have entered into this Agreement and the Transaction Documents
and the transactions thereunder (including the Completion Obligations) in
reliance upon, among other things, the Warranties and on the undertakings
contained in this Agreement. Save as expressly otherwise provided, the
Warranties shall be separate and independent and shall not be limited by
reference to any other paragraph of Schedules 8A to 8G or by anything in this
Agreement or the Tax Deed of Covenant.

8.2   Updating to Completion       ProLogis further warrants and undertakes to
and with the RECO Group Companies and their successors in title that:

  8.2.1   subject to Clause 8.1, the Warranties will be fulfilled down to and
will be true and accurate in all respects and not misleading in any respect at
Completion as if they had been given again at Completion; and     8.2.2   if
after the signing of this Agreement and before Completion any event shall occur
or matter shall arise which results or may result in any of the Warranties being
unfulfilled, untrue, misleading or incorrect in any respect at Completion,
ProLogis

- 11 -



--------------------------------------------------------------------------------



 



      shall immediately notify RECO in writing fully thereof prior to Completion
and ProLogis (at its own cost) shall make any investigation concerning the event
or matter which RECO may reasonably require.

8.3   Authority and Capacity of ProLogis       ProLogis further warrants and
undertakes to and with RECO and its successors in title that:

  8.3.1   Formation         It has been duly formed and is validly existing as a
real estate investment trust under the laws of the State of Maryland and has its
Common Shares of Beneficial Interest registered under Section 12(b) of the
Securities Exchange Act of 1934, as amended, and listed on the New York Stock
Exchange.     8.3.2   Authority to enter into this Agreement etc.         It has
the legal right and full power and authority to enter into and perform this
Agreement (including the Completion Obligations), which when executed will
constitute valid and binding obligations on ProLogis, enforceable in accordance
with their respective terms.     8.3.3   No Breach         The execution and
delivery of, and the performance by ProLogis of its obligations under, this
Agreement will not and are not likely to:

  (i)   result in a breach of any provision of the Memorandum or Articles of
Association or equivalent constitutional document of ProLogis or the Specified
ProLogis Affiliates; or     (ii)   result in a breach of, or give any third
party a right to terminate or modify, or result in the creation of any
Encumbrance under, any agreement, licence or other instrument or result in a
breach of any order, judgment or decree of any Court, governmental agency or
regulatory body to which ProLogis or any Specified ProLogis Affiliate is a party
or by which ProLogis or any of its assets, or any Specified ProLogis Affiliate
or any of its assets is bound.

8.4   Authority and Capacity of RECO       RECO hereby warrants and undertakes
to and with ProLogis and its successors in title that:

  8.4.1   Incorporation         It is a company duly incorporated and validly
existing under the laws of Singapore.     8.4.2   Authority to enter into this
Agreement etc.         It has the legal right and full power and authority to
enter into and perform this Agreement (including the Completion Obligations),
which when executed will constitute valid and binding obligations on RECO,
enforceable in accordance with their respective terms.     8.4.3   No Breach    
    The execution and delivery of, and the performance by RECO of its
obligations under this Agreement will not and are not likely to:

  (i)   result in a breach of any provision of the Memorandum or Articles of
Association of RECO; or

- 12 -



--------------------------------------------------------------------------------



 



  (ii)   result in a breach of, or give any third party a right to terminate or
modify, or result in the creation of any Encumbrance under, any agreement,
licence or other instrument or result in a breach of any order, judgment or
decree of any Court, governmental agency or regulatory body to which RECO is a
party or by which RECO or any of its assets is bound.

8.5   Effect of Completion       The Warranties and all other provisions of this
Agreement and the Tax Deed of Covenant insofar as the same shall not have been
performed at Completion shall not be extinguished or affected by Completion, or
by any other event or matter whatsoever (including, without limitation, any
satisfaction and/or waiver of any condition contained in Clause 4.1), except by
prior specific and duly authorised written waiver or release by RECO.   8.6  
Right of Termination       If prior to Completion, it shall be found that any of
the Warranties was, when given, or will be or would be, at Completion (as if
they had been given again at Completion) not complied with or otherwise untrue
or misleading in any material respect, RECO shall be entitled (in addition to
and without prejudice to all other rights or remedies available to it and its
successors in title including the right to claim damages) by notice in writing
to ProLogis to terminate this Agreement (other than Clauses 1, 10, 11.1 to 11.6
and 11.8 to 11.14), but subject to Clause 8.8.3, failure to exercise this right
shall not constitute a waiver of any other rights of RECO or its successors in
title arising out of any breach of Warranty.   8.7   Guarantee

  8.7.1   In consideration of RECO agreeing to procure its Affiliates to enter
into the respective Transaction Documents with the Affiliates of ProLogis,
ProLogis hereby absolutely, unconditionally and irrevocably guarantees to RECO
the due and punctual performance and observance by such Affiliates of ProLogis
of all their Completion Obligations and their respective obligations,
commitments, undertakings, warranties and indemnities under the respective
Transaction Documents.     8.7.2   If and whenever any such ProLogis Affiliate
defaults for any reason whatsoever in the performance of their Completion
Obligations or any obligation or liability undertaken or expressed to be
undertaken by such Affiliate under or pursuant to the Transaction Documents,
ProLogis shall forthwith upon demand unconditionally perform (or procure the
performance of) and satisfy (or procure the satisfaction of) the obligation or
liability in regard to which such default has been made in the manner prescribed
by the respective Transaction Document and/or Schedules 6A to 6E and so that the
same benefits shall be conferred on RECO and/or its Affiliates under the
Transaction Documents and/or Schedules 6A to 6E as such Entity would have
received if such obligation or liability had been duly performed and satisfied
by such ProLogis Affiliate.     8.7.3   In the event that any of the Affiliates
of ProLogis becomes subject to a bankruptcy, reorganization or similar
proceedings, RECO shall not be obligated to file any claim against any
Affiliates of ProLogis in relation to any of their respective Completion
Obligations and all the respective obligations, commitments, undertakings,
warranties and indemnities under the Transaction Documents, and ProLogis shall
remain liable hereunder with respect to the Completion Obligations and all the
respective obligations, commitments, undertakings, warranties and indemnities of
such ProLogis Affiliates under the Transaction Documents.

- 13 -



--------------------------------------------------------------------------------



 



  8.7.4   This guarantee is to be a continuing guarantee, and shall be binding
on ProLogis, its successors and assigns, and accordingly is to remain in force
and effect until the Completion Obligations and all the respective obligations,
commitments, undertakings, warranties and indemnities of the Affiliates of
ProLogis under the Transaction Documents shall have been performed or satisfied.

8.8   Indemnity

  8.8.1   From and after the Completion Date, subject to (where applicable) the
other terms and limitations in this Clause 8.8, ProLogis shall indemnify,
defend, reimburse, and hold harmless the Buyer Indemnitees (and/or each of them)
from and against any and all Losses actually incurred by any of the Buyer
Indemnitees or asserted by a third party against any of the Buyer Indemnitees
related to or arising from (i) any misrepresentation or breach of the
representations or warranties made in this Agreement and/or the Transaction
Documents by ProLogis and/or its Affiliates (all of which are incorporated
herein by reference) or (ii) any breach of the covenants or obligations of
ProLogis and/or its Affiliates under this Agreement and/or the Transaction
Documents.     8.8.2   From and after the Completion, subject to (where
applicable) the other terms and limitations in this Clause 8.8, RECO shall
indemnify, defend, reimburse, and hold harmless the Seller Indemnitees from and
against any and all Losses actually incurred by any of the Seller Indemnitees or
asserted by a third party against any of the Seller Indemnitees relating to or
arising from (i) any misrepresentation or breach of RECO’s representations or
warranties made in this Agreement and/or the Transaction Documents by RECO
and/or its Affiliates (all of which are incorporated herein by reference), (ii)
any breach of the covenants or obligations of RECO and its Affiliates under this
Agreement and/or the Transaction Documents.     8.8.3   Notwithstanding anything
to the contrary in this Agreement or the Transaction Documents, RECO shall not
be liable to the Seller Indemnitees under this Agreement and ProLogis shall not
be liable to the Buyer Indemnitees under this Agreement for any exemplary,
punitive, special, indirect, consequential, remote, or speculative damages,
except to the extent any such damages are included in any action by a third
party which such party is entitled to indemnification under this Clause 8.8.
ProLogis shall not be liable to the Buyer Indemnitees under this Agreement with
respect to a breach of any representation or warranty to the extent that such
breach is disclosed in the executive summary of due diligence report from
Commerce & Finance Law Offices to Government of Singapore Investment Corporation
(Realty) Pte Ltd dated 22 December 2008 and/or the due diligence report to be
dated on or before Completion prepared by Commerce & Finance Law Offices and
addressed to Government of Singapore Investment Corporation (Realty) Pte Ltd
(collectively, “Due Diligence Reports”), provided that any findings in the Due
Diligence Reports that refer or relate to information or details not being
available, or missing, shall not constitute a disclosure of a breach relating to
or in connection with such information or details.     8.8.4   None of the Buyer
Indemnitees shall be entitled to assert any right to indemnification under
Clause 8.8.1(i) for any breach of Warranty or any breach of the Tax Deed of
Covenant until the aggregate amount of all such Losses from all breaches
actually suffered by the Buyer Indemnitees exceeds (i) in the case of any breach
of any Warranty in Schedules 8B and 8C the amount of US$12 million, and (ii) in
the case of

- 14 -



--------------------------------------------------------------------------------



 



      any breach of any Warranty, in Schedules 8A, 8D to 8G, the amount of
US$40 million (in each case, the “Deductible Amount”), but if ProLogis shall be
liable for a claim or claims arising out of any such breach in excess of either
Deductible Amount, then the entire claim (and not just the excess) shall accrue
against and be recoverable from ProLogis. In no event shall ProLogis ever be
required to indemnify the Buyer Indemnitees for Losses in any amount exceeding,
in the aggregate, 25 per cent. of the Aggregate Consideration. Notwithstanding
the foregoing, the minimum claim amounts and limitations on indemnification set
forth in this Clause 8.8.4 shall not apply (a) in the case of any fraud or
wilful concealment, (b) to any indemnification claim made for a breach of
ProLogis’ representations and warranties set forth in Clause 8.3 and in
Schedules 8A, 8B (paragraphs 2.4 and 3), 8C (paragraphs 1.2 to 1.5), 8D
(paragraphs 1.2 to 1.6 and 1.16, 2.1 to 2.3 and 3.1), 8E (paragraphs 1.2 to 1.7,
2.1 to 2.3, 2.5, 3.1 to 3.3, 3.5 and 4.1 to 4.6) and 8F (collectively, the
“Specified Warranties”) and (c) any Losses relating to or arising from the
failure to obtain registered title to the Pipeline PRC Project owned by ProLogis
Nanjing Jiangning Development Co., Ltd (provided, that prior to incurring any
Losses in connection with any sale of such Entity or Project, the applicable
Buyer Indemnitee shall first offer to sell such Entity or Project to ProLogis
(or its Affiliate) at the amount allocated to such Entity on Schedule 5, and if
ProLogis (or its Affiliate) rejects or fails to respond to the offer within
30 days thereof, the Buyer Indemnitee shall be entitled to sell such Entity or
Project to any third party) and, with respect to claims made for a breach of
representations and warranties as set forth in sub-clauses (a) and (b), in no
event shall ProLogis ever be required to indemnify the Buyer Indemnitees for
Losses in any amount exceeding 100% of the Aggregate Consideration and, with
respect to claims made for Losses described in sub-clause (c), in no event shall
ProLogis ever be required to indemnify the Buyer Indemnitees for Losses in any
amount exceeding the amount allocated to such Entity on Schedule 5.     8.8.5  
All of the representations, warranties, covenants, obligations, and agreements
of the Parties set forth in this Agreement and the Transaction Documents,
including those obligations set forth in this Clause 8.8, shall survive
Completion. Notwithstanding the foregoing sentence, after Completion, any
assertion by RECO or any Buyer Indemnitee that ProLogis is liable to RECO or any
Buyer Indemnitee for indemnification for any breach of Warranty or breach of the
Tax Deed of Covenant must be made in writing and must be given to ProLogis on or
prior to the date that is 21 months after the Completion Date, except for
assertions by RECO for breach of the representations and warranties in
(i) Schedules 8C (paragraph 3), 8D (paragraph 6) and 8E (paragraph 6) and/or the
Tax Deed of Covenant, which must be made in writing and must be given to
ProLogis on or prior to the date that is 90 calendar days after the expiration
of any applicable relevant statute of limitations and (ii) the Specified
Warranties, which may be made in writing at any time from and after the
Completion Date, without any limitation in time.     8.8.6   The amount of any
Loss shall be reduced (i) to the extent any person or Entity entitled to receive
indemnification under this Agreement actually receives any insurance proceeds
with respect to a Loss, and (ii) to take into account any other payment or
payments with respect to a Loss actually received by a person or Entity entitled
to receive indemnification under this Clause 8.8.     8.8.7   From and after the
Completion Date, except for the assertion of any claim based on fraud or wilful
concealment, and any equitable remedies available under law, the

- 15 -



--------------------------------------------------------------------------------



 



      indemnification provisions of this Clause 8.8 shall be the sole and
exclusive remedy of each Party (including the Seller Indemnitees and the Buyer
Indemnitees) for any breach of the other Party’s representations and warranties
contained in this Agreement.     8.8.8   Notwithstanding any other provision of
this Agreement, ProLogis undertakes to and agrees with RECO that for the
purposes of determining whether there is a breach of any Warranty, as well as
the Loss arising therefrom, all references to the word “material” (or any other
word having a correlative or similar meaning) in Schedules 8A to 8G shall (save
and except for the Warranty in paragraph 1.1 of Schedule 8G) be disregarded and
excluded. To this end and for illustrative purposes only, in relation to the
Warranty in paragraph 3.1.1 of Schedule 8C, the Warranty shall for the foregoing
purpose be read and construed as follows:         “Each of the Master Lessees
has filed or submitted all applicable Japan returns, computations, notices,
document, undertaking or other information required to be filed or submitted
under any law, regulation or administrative practice relating to Taxation by the
required filing due date (or such due date as may have been properly extended)
on a proper basis and all such filing or submissions are up to date, correct,
complete and accurate in all respects, and none of the returns, computations,
notices, document, undertaking or information filed or submitted is the subject
of any dispute with the Taxation authorities.”

8.9   Defence of Claims.

  8.9.1   If an Indemnitee receives notice of the assertion of any claim or of
the commencement of any third party claim with respect to which indemnification
is to be sought from the Indemnifying Party, the Indemnitee will give such
Indemnifying Party reasonable prompt notice thereof, but the failure to give
timely notice will not affect the rights or obligations of the Indemnifying
Party except and only to the extent that, as a result of such failure, the
Indemnifying Party was substantially disadvantaged. Such notice shall describe
the nature of the third party claim in reasonable detail and will indicate the
estimated amount, if practicable, of the Losses that has been or may be
sustained by the Indemnitee; provided, however, that such estimated amount shall
in no way limit the Indemnitee’s right to recover any amount of Losses over such
estimate.     8.9.2   The Indemnitee shall have the right (but not the
obligation) to control the defence of any third party claim; provided, however,
that the Indemnitee shall in good faith consult with the Indemnifying Party
regarding the defence of any third party claim upon the Indemnifying Party’s
reasonable request for such consultation from time to time. The Indemnifying
Party shall have the right (but not the obligation) to participate in such
defence and to employ counsel, at its own expense, separate from counsel
employed by the Indemnitee, provided that the Indemnitee shall not settle such
claim or action without the prior consent of the Indemnifying Party (with such
consent not to be unreasonably withheld or delayed). If the Indemnifying Party
wishes to defend the third party claim but the Indemnitee wishes to settle such
claim or action, the Indemnifying Party shall not be entitled to defend such
claim or action unless (i) the Indemnifying Party reimburses the Indemnitee for
all further costs and expenses borne by the Indemnitee as a result of defending
the action or claim, and (ii) the Indemnifying Party furnishes the Indemnitee
with the written opinion of a senior counsel to the effect that the defence in
question will, on the balance of probabilities,

- 16 -



--------------------------------------------------------------------------------



 



    prevail. Without the prior written consent of the Indemnitee, the
Indemnifying Party will not enter into any settlement of any third party claim
which would lead to liability or create any financial or other obligation on the
part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder, or which would impose any injunctive or other
equitable remedy on the Indemnitee, or would otherwise in the Indemnitee’s
reasonable opinion, acting in good faith, affect the reputation or goodwill of
the Indemnitee or its Affiliates. If a firm offer is made to settle a third
party claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder (or which would not impose any injunctive
or other equitable remedy on the Indemnitee or affect the reputation or goodwill
of the Indemnitee or its Affiliates) and the Indemnifying Party desires to
accept and agree to such offer, the Indemnifying Party will give notice to the
Indemnitee to that effect. If the Indemnitee fails to consent to such firm offer
within 10 calendar days after its receipt of such notice, the Indemnitee may
continue to contest or defend such third party claim and, in such event, the
maximum liability of the Indemnifying Party to such third party claim will be
the amount of such settlement offer, plus reasonable costs and expenses paid or
incurred by the Indemnitee up to the date of such notice.   8.9.3   Any direct
claim will be asserted by giving the Indemnifying Party reasonably prompt
written notice thereof, stating the nature of such claim in reasonable detail
and indicating the estimated amount, if practicable, but the obligations of the
Indemnifying Party and the rights of the Indemnitee shall not be affected by the
failure to give such notice, except and only to the extent that, as a result of
such failure, the Indemnifying Party is substantially disadvantaged; provided
however, that any such estimated amount shall in no way limit the Indemnitee’s
rights to recover any amount of Losses over such estimate. The Indemnifying
Party will have a period of 30 calendar days within which to respond to such
direct claim. If the Indemnifying Party does not respond within such 30-day
period, the Indemnifying Party will be deemed to have accepted such direct
claim. If the Indemnifying Party rejects such direct claim, the Indemnitee will
be free to seek enforcement of its rights to indemnification under this
Agreement.

8.10   Waiver       Save in the case of wilful misconduct or fraud, ProLogis
undertakes to and with RECO not to make or pursue any claim against any
Specified ProLogis Affiliate or its respective officers, employees or agents in
connection with assisting ProLogis in giving the Warranties and/or entering into
this Agreement, the Transaction Documents and any other documents entered into
pursuant to this Agreement.   8.11   Japan Asset Management       Following
Completion, it is the intention of the Parties that they shall jointly manage
the Japan Projects with their respective management teams. In order to effect a
smooth and orderly transfer of the management functions and duties for the Japan
Projects, the Parties have agreed to implement the following arrangements:

  8.11.1   the Investment Management Agreements and the Asset Management
Agreements for the Japan Projects shall continue in effect for a period of one
year following Completion (the “Transition Period”). The fees payable pursuant
to the Investment Management Agreements and the Asset Management Agreements (the
“Management Fees”), as well as such agreements may be terminated by RECO or

- 17 -



--------------------------------------------------------------------------------



 



      one of its Affiliates at any time upon 30 days’ prior written notice. Upon
any such termination, RECO or one of its Affiliates shall pay to ProLogis or one
of its Affiliates the amount set forth in Schedule 12 (the “Termination Fee”).  
  8.11.2   RECO or its Affiliate shall be entitled during the Transition Period
to be paid 25 per cent. of the Management Fees per month, and these fees may be
set-off against the Termination Fee payable by RECO or its Affiliate upon the
expiry or earlier termination of the Transition Period by RECO, or at RECO’s
request at any time paid to a bank account nominated by RECO and notified to
ProLogis.     8.11.3   ProLogis shall co-operate and provide such assistance as
may be reasonably required by RECO to build up and establish its own management
expertise for the Japan Projects, and will in particular allow RECO or one of
its Affiliates to solicit for employment (but not employ until after the expiry
or earlier termination of the Transition Period) any employee other than a
ProLogis Identified Employee (the “Targetted Personnel”). ProLogis shall also
(a) as soon as practical and in no event later than two months from 1
January 2009, allow RECO’s employees and/or the Targetted Personnel access to
and to work out of ProLogis’ J-REIT office, and will equip the J-REIT office
with all necessary office furniture, equipment, computer hardware and software,
and ancillary IT human resource and accounting support currently enjoyed by the
employees of ProLogis managing the Japan Projects for the use and benefit of
RECO’s employees; and (b) maintain all files, drawings, databases and other
documents relating to the Japan Projects at the J-REIT office.         ProLogis
shall also procure that all third party and proprietary Intellectual Property
and all relevant software which at or immediately before the date of this
Agreement is used in connection with the management of the Japan Projects
including without limitation, peoplesoft and Yardi and software relating to
access to email (provided that the confidentiality of information provided via
such means shall be preserved, and firewalls are in place to ensure that
ProLogis and its Affiliates will not be able to access any (old and new)
correspondences and other information of RECO and its Affiliates (including,
following Completion, the Specified ProLogis Affiliates), and vice versa and
other communication as well as all other information technology and related
services owned by, licensed to or otherwise provided to ProLogis or its
Affiliates currently used in connection with the management of the Japan
Projects shall be licensed or sub-licensed or provided or made available for use
by RECO or its Affiliate for a nominal amount of US$1 for a 12-month period
starting from Completion;     8.11.4   Upon the expiry or earlier termination of
the Transition Period, an Affiliate of RECO shall (i) become the investment and
asset manager for the Japan Projects, and shall enter into arrangements with
ProLogis or its Affiliate on terms agreed in good faith (and the parties thereto
to bear their respective costs) to take over the lease of the J-REIT office
either via a sub-lease arrangement based on the then prevailing lease terms for
the J-REIT office, or to arrange with the relevant landlord for the termination
of the then existing lease for the J-REIT office, and the entry into a new lease
with an Affiliate of RECO; and (ii) upon the payment of the Termination Fee,
acquire and have ownership of all furniture and fittings, office equipment and
other movable property in the J-REIT office.     8.11.5   Any costs incurred by
ProLogis or one of its Affiliates to implement the foregoing arrangements shall
be borne equally between the Parties.

- 18 -



--------------------------------------------------------------------------------



 



8.12   Misato 2 Singco       The Parties agree that Misato Two Private Limited,
a Singapore company (“Misato 2 Singco”) which owns a 637,000 square feet
building in the City of Misato, Saitama Prefecture (20km north of Tokyo) shall
be acquired by an Affiliate of RECO on or before 25 March 2009 for a purchase
consideration of ¥12,570,278,512 on a zero liability basis (so that the purchase
consideration shall be reduced by the amount of any indebtedness for borrowed
monies assumed as part of the transaction as well as any liabilities to be
netted off on a basis consistent with the previous acquisitions of similar
entities by JF2) in accordance with the procedures and conditions set out in the
various documents entered into between Affiliates of RECO and ProLogis in
relation to JF2, and on a basis consistent with the previous acquisitions of
similar entities by JF2.   9.   Restrictions on ProLogis and RECO   9.1  
Restrictions       ProLogis further undertakes to and with RECO and its
successors in title that it will not and will procure that no Affiliate of
ProLogis will in any Relevant Capacity during the Restricted Period:

  9.1.1   directly or indirectly carry on in the PRC any business (whether
carried on under the name “ProLogis” or any name likely to be confused therewith
or otherwise) which is of the same or similar type to the business as now
carried on by any of the Specified ProLogis Affiliates and which is or is likely
to be in competition in the PRC with the business of any of the Specified
ProLogis Affiliates as now carried on; or     9.1.2   induce or seek to induce
any PRC Restricted Employee located within the PRC (or beginning from and after
the expiry or earlier termination of the Transition Period any RECO Identified
Employee) to become employed whether as employee, consultant or otherwise by
ProLogis or any Affiliate of ProLogis, whether or not such PRC Restricted
Employee (or beginning from and after the expiry or earlier termination of the
Transition Period such RECO Identified Employee) would thereby commit any breach
of his contract of service. The placing of an advertisement of a post available
to a member of the public generally and the recruitment of a person through an
employment agency shall not constitute a breach of this Clause 9.1.2 provided
that neither ProLogis or its Affiliates encourages or advises such agency to
approach any such PRC Restricted Employee (or beginning from and after the
expiry or earlier termination of the Transition Period any such RECO Identified
Employee).

RECO further undertakes to and with ProLogis and its successors in title that it
will not and will procure that Government of Singapore Investment Corporation
(Realty) Pte Ltd and no subsidiary of Government of Singapore Investment
Corporation (Realty) Pte Ltd will in any Relevant Capacity during the Restricted
Period:

  9.1.3   directly or indirectly carry on in Japan any business (whether carried
on under the name “ProLogis” or any name likely to be confused therewith or
otherwise) relating to the development of industrial distribution, warehouse or
logistics facilities which is of the same or similar type to the business as now
carried on by any of the Specified ProLogis Affiliates and which is or is likely
to be in competition in Japan with the development business of any of the
Specified ProLogis Affiliates as now carried on;     9.1.4   save as provided in
Clause 8.11.3, induce or seek to induce any Japan Restricted Employee located
within Japan to become employed whether as employee,

- 19 -



--------------------------------------------------------------------------------



 



      consultant or otherwise by RECO or any Affiliate of RECO, whether or not
such Japan Restricted Employee would thereby commit any breach of his contract
of service. The placing of an advertisement of a post available to a member of
the public generally and the recruitment of a person through an employment
agency shall not constitute a breach of this Clause 9.1.4 provided that neither
RECO or its Affiliates encourages or advises such agency to approach any such
Japan Restricted Employee; or     9.1.5   notwithstanding anything to the
contrary contained in this Agreement, the foregoing shall not restrict the
ability of ProLogis or RECO or any of their respective Affiliates to:

  (i)   hold directly or indirectly less than 50 per cent. of the total voting
rights conferred by the outstanding securities of an Entity (public or private),
including any fund, primarily engaged in a Restricted Activity, so long as such
Party and its Affiliates do not have effective control of the Board or policy
management or otherwise have any active participation in the business of such
Entity; or     (ii)   engage in a Restricted Activity if such Restricted
Activity was acquired only incident and ancillary to a principal merger and
consolidation, acquisition of de minimis interests in public entities and
acquisitions of passive investments.

9.2   Reasonableness of Restrictions       Each Party confirms that it has
received independent legal advice relating to all the matters provided for in
this Agreement, including the provisions of this Clause. Each Party agrees that
it considers that the restrictions contained in this Clause are no greater than
is reasonable and necessary for the protection of its interest but if any such
restriction shall be held to be void but would be valid if deleted in part or
reduced in application, such restriction shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.   9.3  
Interpretation

      The following terms shall have the following meanings respectively in this
Clause 9:     9.3.1   “Relevant Capacity” means for its or his own account or
for that of any person or Entity or in any other manner;     9.3.2   “Japan
Restricted Employee” means any present employee of ProLogis or one of its
Affiliates who (a) has access to trade secrets or other confidential information
of ProLogis or one of its Affiliates; or (b) holds any executive or managerial
position, for so long as such employee is employed by ProLogis or its
Affiliates;     9.3.3   “PRC Restricted Employee” means any present employee of
RECO or one of its Affiliates (which shall following Completion include the
Specified ProLogis Affiliates) who (a) has access to trade secrets or other
confidential information of RECO or one of its Affiliates; or (b) holds any
executive or managerial position, for so long as such employee is employed by
RECO or its Affiliates; and     9.3.4   “Restricted Period” means a period of
two years commencing on Completion.

10.   Whole Agreement   10.1   Whole Agreement       Save as otherwise agreed
between ProLogis and RECO or its Affiliate, this Agreement (including the
Schedules and the Transaction Documents) contains the whole agreement

- 20 -



--------------------------------------------------------------------------------



 



    between the Parties relating to the subject matter of this Agreement at the
date hereof to the exclusion of any terms implied by law which may be excluded
by contract and supersedes any previous written or oral agreement between the
Parties in relation to the matters dealt with in this Agreement.   10.2  
Acknowledgement       Each Party acknowledges and represents that it has not
relied on or been induced to enter into this Agreement by a representation,
warranty or undertaking (whether contractual or otherwise) given by any other
Party other than as set out in this Agreement.   10.3   Reasonableness of this
Clause       Each Party to this Agreement confirms that it has received
independent legal advice relating to all the matters provided for in this
Agreement, including the provisions of this Clause, and agrees, having
considered the terms of this Clause and the Agreement as a whole, that the
provisions of this Clause are fair and reasonable.   10.4   Interpretation      
In Clauses 10.1 to 10.3 “this Agreement” includes the Transaction Documents and
all documents entered into pursuant to this Agreement.   11.   Other Provisions
  11.1   Confidentiality

  11.1.1   For the purpose of this Clause 11.1, “Confidential Information” means
all information of a confidential nature disclosed (whether in writing, verbally
or by any other means and whether directly or indirectly) by one Party (the
“Disclosing Party”) to any other Party (the “Receiving Party”) whether before or
after the date of this Agreement. “Confidential Information” shall not include
any information which:

  (i)   is at the date of this Agreement in or at any time after the date of
this Agreement comes into the public domain other than through breach of this
Agreement by the Receiving Party or any Recipient;     (ii)   can be shown by
the Receiving Party to the reasonable satisfaction of the Disclosing Party to
have been known to the Receiving Party prior to it being disclosed by the
Disclosing Party to the Receiving Party;     (iii)   subsequently comes lawfully
into the possession of the Receiving Party from a third party; or     (iv)   is
required to be disclosed by law, order of court or by a rule of a listing
authority or by a governmental authority or other authority with relevant powers
to which the Receiving Party is subject or submits, whether or not the
requirement has the force of law.

  11.1.2   During the term of this Agreement and after termination or expiration
of this Agreement for any reason whatsoever the Receiving Party shall:

  (i)   keep the Confidential Information confidential;     (ii)   not disclose
the Confidential Information to any other person other than with the prior
written consent of the Disclosing Party or in accordance with Clauses 11.1.3 and
11.1.4;

- 21 -



--------------------------------------------------------------------------------



 



  (iii)   not use the Confidential Information for any purpose other than the
performance of its obligations under this Agreement; and

  11.1.3   During the term of this Agreement the Receiving Party may disclose
the Confidential Information to its employees, Affiliates or professional
advisors (the “Recipient”) to the extent that it is necessary for the purposes
of this Agreement or the Receiving Party’s internal reporting and audit
requirements.     11.1.4   The Receiving Party shall procure that each Recipient
is made aware of and complies with all the Receiving Party’s obligations of
confidentiality under this Agreement as if the Recipient was a Party to this
Agreement.

11.2   Press Releases and Announcements       Each Party agrees that, prior to
issuing any press releases or other announcement, such items shall be presented
to and subject to the approval of the other Party, such approval not to be
unreasonably withheld.   11.3   Successors and Assigns       This Agreement is
personal to the Parties. Accordingly, neither RECO nor ProLogis may, without the
prior written consent of the other, assign the benefit of all or any of the
other’s obligations under this Agreement, or any benefit arising under or out of
this Agreement.   11.4   Third Party Rights       Save for any Buyer Indemnitees
and/or any RECO Group Company, who may enforce and rely on Clauses 3.2.2, 3.5,
8.1, 8.2, 8.8 and 8.9 to the same extent as if it were a Party to this
Agreement, a person who is not a Party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore to enforce any
term of this Agreement.   11.5   Variation       No change or modification of
this Agreement shall be valid or binding upon the Parties, nor shall any term or
condition of this Agreement be considered waived by a Party, unless approved by
the Parties in writing or waived by the Party adversely affected in writing.  
11.6   Time of the Essence       Time shall be of the essence of this Agreement
both as regards any dates, times and periods mentioned and as regards any dates,
times and periods which may be substituted for them in accordance with this
Agreement or by agreement in writing between the Parties.   11.7   Further
Assurances       At any time after the date of this Agreement each Party shall,
and shall use all reasonable endeavours to procure that any necessary third
party or its Affiliates shall, execute such documents and do such acts and
things as the other Party may reasonably require (including if necessary, adding
to or amending the Completion deliverables set out in Schedules 6A to 6E) for
the purpose of giving effect to the transactions contemplated by this Agreement
and any Transaction Document.   11.8   Costs       Each Party shall bear its own
costs in relation to the negotiation and execution of this Agreement and all
related documentation, including without limitation, the Transaction Documents.

- 22 -



--------------------------------------------------------------------------------



 



11.9   No Waiver

  11.9.1   The failure or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or a waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any future exercise of the right or
remedy or the exercise of any other right or remedy.     11.9.2   The rights and
remedies contained in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.     11.9.3   Each Party confirms that
damages at law may be an inadequate remedy for a breach or a threatened breach
of this Agreement and agrees that without prejudice to the right of a Party in
an appropriate case to pursue a remedy at law or otherwise, in the event of a
breach or threatened breach of any provision, the respective rights and
obligations hereunder shall be enforceable by specific performance, injunction
or other equitable remedy.

11.10   Interest       If ProLogis or RECO defaults in the payment when due of
any sum payable under this Agreement or any Transaction Document (howsoever
determined) the liability of ProLogis or RECO (as the case may be) shall be
increased to include interest on such sum from the date when such payment is due
until the date of actual payment (as well after as before judgment) at a rate
per annum of five per cent.. Such interest shall accrue from day to day and
shall be compounded with monthly rests.   11.11   Notices

  11.11.1   Any notice or other communication under or in connection with this
Agreement shall be in writing and shall be delivered personally or sent by first
class post pre-paid recorded delivery (and air mail if overseas), by electronic
mail or by fax to the Party due to receive the notice at its address set out in
Clause 11.11.3 below or such other address as any Party may specify by notice in
writing to the others.     11.11.2   In the absence of evidence of earlier
receipt, any notice or other communications shall be deemed to have been
received:

  (i)   if delivered personally, when left at the address referred to in Clause
11.11.1;     (ii)   if sent by mail four Business Days after posting;     (iii)
  if sent by email, the next Business Day after dispatch; and     (iv)   if sent
by fax the next Business Day after completion of its transmission.

  11.11.3   The Parties’ addresses at the date of this Agreement are:

             
 
  (i)   ProLogis:   4545 Airport Way
 
          Denver, CO 80239
 
          USA
 
          Fax: +1 (303) 567-5761
 
          Email: enekritz@prologis.com
 
          Attention: Edward S. Nekritz Esq.

- 23 -



--------------------------------------------------------------------------------



 



             
 
      Copied to:   Mayer Brown LLP
 
          Attention: Michael Blair
 
          Email: mblair@mayerbrown.com
 
           
 
  (ii)   RECO:   168 Robinson Road, #37-01
 
          Capital Tower, Singapore 068912
 
          Fax: +65 6889 6869
 
          Email: leekoksun@gic.com.sg
 
          Attention: Mr Lee Kok Sun
 
           
 
          (For all legal notices and service of process, a copy to be sent to:
 
          Government of Singapore Investment Corporation Pte Ltd
 
          168 Robinson Road, #37-01
 
          Capital Tower, Singapore 068912
 
          Fax: +65 6889 6869
 
          Attention: General Counsel)
 
           
 
      Copied to:   Allen & Gledhill LLP
 
          Attention: Richard Young
 
          Email: richard.young@allenandgledhill.com

11.12   Invalidity       If any term in this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any enactment or
rule of law, such term or part shall to that extent be deemed not to form part
of this Agreement but the legality, validity or enforceability of the remainder
of this Agreement shall not be affected.   11.13   Counterparts       This
Agreement may be entered into in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Either Party may enter
into this Agreement by executing any such counterpart.   11.14   Governing Law
and Submission to Jurisdiction

  11.14.1   This Agreement shall be governed by and construed in accordance with
the laws of Singapore.     11.14.2   Any dispute, controversy or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
thereof (a “Dispute”), shall be settled by arbitration administered by the Court
of Arbitration of the International Chamber of Commerce (“ICC”) in accordance
with the Rules of Arbitration of the ICC as presently in force. The Parties
agree that:

  (i)   the number of arbitrators shall be three, with one arbitrator to be
appointed by each Party and the third presiding arbitrator to be of a
nationality and/or residency other than Singapore, Japan, the United States of
America or the PRC;     (ii)   the place of arbitration shall be Hong Kong; and
    (iii)   the language to be used in the arbitral proceedings shall be
English.

- 24 -



--------------------------------------------------------------------------------



 



  11.14.3   The Parties agree that the documents which start any proceedings in
respect of a Dispute and any other documents required to be served in relation
to those proceedings must be served personally on the Parties at their
registered offices. This Clause 11.14 applies to all such proceedings wherever
started.

- 25 -



--------------------------------------------------------------------------------



 



In witness whereof this Agreement has been entered into the day and year first
above written.

                 
SIGNED by Edward S. Nekritz
      ü
ý
þ        
for and behalf of
             
ProLogis
in the presence of:
        /s/ Edward S. Nekritz
 
   
 
               
/s/ Walter C. Rakowich
 
Witness’s signature
               
Name: Walter C. Rakowich
               
Address: 4545 Airport Way
               
               Denver, CO 80239
               
Occupation:
               
 
               
SIGNED by Lee Kok Sun
      ü
ý
þ        
for and behalf of
             
Reco China Logistics Pte Ltd
        /s/ Lee Kok Sun    
in the presence of:
       
 
   
 
               
/s/ Richard Young
               
 
Witness’s signature
               
Name: Richard Young
               
Address: One Marina Boulevard #28-00
               
                Singapore 018989
               
 
               
Occupation: Lawyer
               

- 26 -